PER CURIAM.
This appeal is filed pursuant to Anders v. California, 386 U.S. 264, 87 S.Ct. 1032, 18 L.Ed.2d 40 (1967). We affirm the judgment but remand this case for correction of the sentence. The written sentence fails to note that the sentence imposed in case number' 92-2638 is to run concurrently with the eighteen-month control release sentence imposed *1011after revocation of probation in case number 91-1167.
Remanded with directions to correct the sentence. The appearance of the defendant is not required.
DANAHY, A.C.J., and PARKER and ALTENBERND, JJ., concur.